DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transport unit”, “a reading unit”, “a low speed mode selection unit”, “a notification unit” and “a control unit” in claim 10.
     Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrinegrounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
     Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 10-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of the US Patent 10,863,046 and further in view of Mukai’932 (US 2013/0057932).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
     The limitations of the instant claim 10 are substantially identically in claim 1 of the US Patent 10,863,046.  Although the claim 1 of the US Patent 10,863,046 fails to disclose “a lower unit” and “an upper unit that is rotatable supported by the lower unit”. 
     Mukai’932 teaches a lower unit [as shown in Fig.4, the upper cover 300 is mounted to lower button of the housing 8 and the upper cover 300 is rotatable. Therefore, a lower unit is disclosed in the housing 8 to mount the upper cover 300];

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the claim 1 of the US Patent 10,863,046 according to the teaching of Mukai’932 to including a lower unit to support an upper unit so that the upper unit is rotatable supported by the lower unit because this will allow the scanner to be made more portable.
     With respect to claim 11, which further limits claim 10, the US Patent 10,863,046 teaches wherein the transport speed according to a highest resolution is not change to the low speed in a condition that the low speed mode selection unit is in the ON-state (claim 2).
     With respect to claim 12, which further limits claim 10, the US Patent 10,863,046 teaches a multi-feeding detecting sensor that detects a multi-feeding of documents transported by the transport unit; wherein, in a condition that the low speed mode is in the ON-state, the control unit stops the reading of the image when the multi-feeding detecting sensor detects the multi-feeding of documents, and then the control unit executes a next reading of the image in a low speed mode when the low speed mode is kept on the ON-state (claim 3) .
     With respect to claim 13, which further limits claim 10, the US Patent 10,863,046 teaches an end portion detecting sensor that detects the document transported by the transport unit before reading the image by the reading unit, wherein the control unit 
     With respect to claim 14, which further limits claim 10, the US Patent 10,863,046 teaches wherein the control unit disables the low speed mode section unit in the middle of a continuous reading of a series of images when continuously reading images of a plurality of documents (claim 4).
     With respect to claim 15, which further limits claim 10, the US Patent 10,863,046 teaches wherein the control unit changes only the transport speed when the low speed mode selection unit is set to the ON- state by the user (claim 5).
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674